DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 5/13/2022. Claims 1 and 2 are currently amended. Claims 1-6 are pending review in this action. The previous objection regarding the Drawings is withdrawn in light of Applicant's amendment to the Drawings. The previous 35 U.S.C 102 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 20180226687A1) further in view of Min et al. (US 20130247637A1) and Kiuchi (US 4738173).
In Regards to Claim 1:
	Asai discloses a method of manufacturing an electrode plate (positive electrode, 11) for a battery (1) by cutting a strip-shaped electrode plate (band-like positive electrode member, 61) into a predetermined size, the method comprising: a step of providing the strip-shaped electrode plate (band-like positive electrode member, 61) formed of a conductive core (metal foil, 14) having an active material layer (positive electrode active material layers, 15) on a surface of the conductive core (metal foil, 14) (Figures 1 and 7-8, [0037, 0039, 0055, 0057]). Asai further discloses that the method includes a step (B) of cutting the strip-shaped electrode plate (band-like positive electrode member, 61) along a width direction (similar to shown in Figure 5, [0057]). Asai further discloses that the cutter (50) is disposed along the cutting line (line where cutting occurs) and may be performed using a punching method (i.e. punch and die) [0088].
Asai is deficient in disclosing 1) that the method includes a step (A) of forming a through hole in the strip-shaped electrode plate after the step of providing the strip-shaped electrode plate, wherein in the step (A), the through hole is formed at a position on a cutting line which extends in the width direction of the strip-shaped electrode plate; and 2) that the punch of step (B) includes multiple cutting blades, wherein one end of at least one blade of the cutting blades in the width direction is disposed at a position on the through hole while the strip-shaped electrode plate is cut in the step (B).
Regarding 1), Min discloses a method of manufacturing an electrode plate (unit electrodes, 16) for a battery which includes a step (A) of forming a through hole (notches, 11/12) in a strip-shaped electrode plate (continuous electrode sheet, 10), wherein the strip-shaped electrode plate (continuous electrode sheet, 10) is formed of a conductive core (current collector) having an active material layer (Figure 3, [0022, 0036-0038, 0045, 0049, 0077]). Min further discloses that the through hole (notches, 11/12) is formed at a position on a cutting line which extends in the width direction of the strip-shaped electrode plate (Figure 3, [0022]). Min further teaches that step (A) of forming the through hole (notches, 11/12) is performed prior to cutting the electrode plate (continuous electrode sheet, 10) in a width direction (Figure 3, [0022]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Asai to include a step of forming a through hole along the cutting line of the strip-shaped electrode plate, as it is known in the art to include a step of forming a through hole in a strip-shaped electrode plate prior to cutting along a cutting line, as taught by Min. By doing so, the limitation of Claim 1 requiring that that the method includes a step (A) of forming a through hole in the strip-shaped electrode plate after the step of providing the strip-shaped electrode plate, wherein in the step (A), the through hole is formed at a position on a cutting line which extends in the width direction of the strip-shaped electrode plate, is met.
Regarding 2), Kiuchi discloses a method of shearing using a punch and a die (p.11, Col. 1, lines 7-11). Kiuchi further discloses that the punch has two blades (Figure 4, p. 12, Col. 3, lines 49-55).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the punch of Asai utilized in step (B), a two blade punch, as it is a known type of punch in the art and would be a matter of tool selection by the skilled artisan. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Asai as modified by Min and Kiuchi discloses the method of Claim 1 as set forth above. Asai further discloses that the electrode plate (positive electrode, 11) is a positive electrode plate (11) (Figure 7, [0039]). Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Asai as modified by Min and Kiuchi discloses the method of Claim 1 as set forth above. Asai further discloses that at one end of each of the strip-shaped electrode plate (positive electrode, 11) includes a tab (14b) in the width direction (Figure 1, [0039]).
Asai is deficient in disclosing that multiple tabs are formed at predetermined intervals along a longitudinal direction, and the tabs are each formed at a position away from the cutting line in the longitudinal direction relative to the through hole formed at a position on the cutting line.
Min further discloses that at one end of the strip-shaped electrode plate (continuous electrode sheet, 10) in the width direction, multiple tabs (taps, 15) are formed at predetermined intervals along a longitudinal direction, and the tabs (taps, 15) are each formed at a position away from the cutting line in the longitudinal direction relative to the through hole (notches, 11/12) formed at a position on the cutting line (Figure 4, [0091-0092]). 
Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Asai to apply the tab formation approach of Min by including a step of forming multiple tabs in a desired interval along the longitudinal direction such that the tabs are formed at a position away from the cutting line in the longitudinal direction relative to the through hole/cutting line, as it is a known method of forming tabs on strip-shaped electrode plate. By making such modification, the skilled artisan would have a reasonable expectation of success in efficiently and effectively forming tabs on the resulting electrode plate. By doing so, all of the limitations of Claim 6 are met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 20180226687A1) as modified by Min et al. (US 20130247637A1) and Kiuchi (US 4738173), and further in view of Singleton et al. (US 20020007552A1).
In Regards to Claim 2 (Dependent Upon Claim 1):
Asai as modified by Min and Kiuchi discloses the method of Claim 1 as set forth above.
Asai is deficient in disclosing that the clearance between the punch and die is less than or equal to 3 µm.
Singleton discloses an apparatus for manufacturing battery electrodes which utilizes a male/female punch die assembly [0002, 0047]. Singleton teaches that the clearance between the punch and die is set to be “zero” (0.0001-0.0002 inches, i.e. 2.54-5.083 µm) in order to achieve an electrode free of burrs [0020, 0048]. Singleton further teaches that the presence of burrs in an electrode can cause the battery to short-out or fail [0048]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teaching of Singleton to the punch and die assembly disclosed by Asai by selecting for the clearance between the punch and die a value of “zero” (0.0001-0.0002 inches, i.e. 2.54-5.083 µm). Additionally, the skilled artisan would have a reasonable expectation of success in preventing the formation of burrs on the electrode, thus reducing the chances of battery shorting and failure. By doing so, the limitation of Claim 2 requiring that the cutting in the step (B) is performed using a mold having a clearance less than or equal to 3 µm between the punch and the die, is met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 20180226687A1) as modified by Min et al. (US 20130247637A1) and Kiuchi (US 4738173), and further in view of Tsunekawa (US 20050031961A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Asai as modified by Min and Kiuchi discloses the method of Claim 1 as set forth above.
Asai is silent to the dimensions of the strip-shaped electrode plate in the width direction.
Tsunekawa discloses a method of manufacturing an electrode plate for a battery which includes steps of coating a current collector (11) with active material to produce a strip-shaped electrode plate, pressing the strip-shaped electrode plate to increase density, and then a final step of cutting the strip-shaped electrode plate to desired size (Figure 3, [0009, 0072, 0081, 0088]). Tsunekawa further discloses that the cutting step is carried out to produce electrode plates of a desired size, wherein the width of the electrode plate may be 1-100 mm [0088]. Thus, if the desired width of the cut electrode plate is selected to be 100 mm, then the full with of the strip-shaped electrode plate is necessarily greater than 100 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention when designing the strip-shaped electrode plate of Asai, to choose a width of greater than 100 mm as taught by Tsunekawa, as it is a known range of dimensions in the art for the width of a strip-shaped electrode plate for a battery. By doing so, the limitation of Claim 3 requiring a length of the strip-shaped electrode plate in the width direction is greater than or equal to 100 mm, is met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 20180226687A1) as modified by Min et al. (US 20130247637A1) and Kiuchi (US 4738173), and further in view of Kwon et al. (US 20140255755A1).
In Regards to Claim 4 (Dependent Upon Claim 1):
Asai as modified by Min and Kiuchi discloses the method of Claim 1 as set forth above.
Modified Asai is silent to the length of the through hole in the longitudinal direction. 
Kwon discloses an electrode plate (electrode assembly, 100) having a rounded corner and a method of manufacturing the electrode plates (electrode assembly, 100) (Figure 2, [0069-0070]). Kwon further discloses that the method includes a step of forming a first through hole (first notch portion, 230) and a second through hole (second notch portion, 210) on the cutting line (220) in the strip-shaped electrode plate (electrode assembly, 100) prior to cutting the strip-shaped electrode plate (electrode assembly, 100) (Figure 3, [0080-0081, 0083]). Kwon further discloses that the first through hole (first notch portion, 230) is approximately the same size as the upper end cut side (310) of the second through hole (second notch portion, 210) and the width (W5) of the cutting line (220) (see Figure 3), and that the upper end cut side (310) of the second through hole (second notch portion, 210) has a length of 0.1-1 mm (Figure 3, [0042, 0083]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the length of the through hole of Asai, a dimension of 0.1-1 mm, as it is known in the art as a useful range of lengths for through holes formed on the cutting line of an electrode plate, as taught by Kwon. By doing so, all of the limitations of Claim 4 are met.
Response to Arguments
Applicant’s arguments filed 5/13/2022, with respect to the rejection of claims 1-6 under Larson, III et al. (US 5652074), Singleton et al. (US 20020007552A1), Uhlemann et al. (WO 0035036), and Rao (US 5958625) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Asai et al. (US 20180226687A1), Min et al. (US 20130247637A1), Kiuchi (US 4738173), Singleton et al. (US 20020007552A1), Tsunekawa (US 20050031961A1), and Kwon et al. (US 20140255755A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724